DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Request for Continued Application (RCE)   filed on 2/23/2022, in which claims 1-3, 6, 8, 10, 15-21, 23-30, 34-35 and 39-40 have been amended, claims 4 and 22 have been canceled and entered of record.
3.   Claims 1-3, 5-21 and 23-43 are pending for examination.

Information Disclosure Statement
4.   The Information Disclosure Statement (IDS) submitted on 3/15/2022 has been considered by the examiner and made of record in the application file.

Response to Remarks/Arguments
5.    Claims 1, 29, 34 and 39 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
6.    Applicant’s arguments on pages 8-10 of the Amendment regarding the rejections of independent claims 1, 16, 29, 34 and 39, as currently amended, and their associated dependent claims, under the 35 U.S.C. § 103 have been fully considered but they are not persuasive due to the reasons in paragraph 8 below. 
7.    The Applicant has argued that independent claims 1, 16, 29, 34 and 39, as currently amended, are not disclosed by Mu et al. (U.S. Patent Application Publication 2014/0029335) and Kim et al. (U.S. Patent Application Publication 2015/0310938, hereinafter “Kim”). The amended independent claims 1, 16, 29, 34 and 39, recite “determining a variable using a look-up table in response to a change in operating temperature”. Kim does not teach, disclose, or using a look-up table in response to a change in operating temperature”, as amended in the claims above.
8.   The Examiner respectfully disagreed. After careful review and consideration of the currently cited reference of Kim et al. (U.S. Patent Application Publication 2015/0310938, hereinafter “Kim”), the Examiner has found that the reference of Kim still teaches the above-noted claimed features as applied in the rejections of independent claims 1, 16, 29, 34, and 39 below. Kim teaches determining a variable using a look-up table in response to a change in operating temperature (see para. [0063], and claims 8, 13, of the Kim’s reference). Therefore, in view of the above reasons, the Examiner maintains the rejections of claim 1, 16, 29, 34 and 39, under the 35 U.S.C. § 103 below.

Claim Objections        
9.     Claim 23 is objected because of the following informalities:
         Claim 23, line 1, “the analog memory system of claim 22”15 should be amended to “the analog memory system of claim 21”15 in order to correct the claim dependency and antecedent basis of limitation “the sourceline terminal” in line 2 of the claim (claim 22 has been canceled and “a sourceline terminal” in line 3 of claim 21). 

  Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
10.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
11.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
12.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
13.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
14.     Claims 1-3, 10-13, 15-19, 21, 23-25, 29-30, 33-35, 38-40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (U.S. Patent Application Publication 2014/0029335, hereinafter “Mu”, cited in the previous Office Action dated 11/30/2021), in view of Kim et al. (U.S. Patent Application Publication 2015/0310938, hereinafter “Kim”, cited in the previous Office Action dated 11/30/2021).
        Regarding independent claim 1 (Currently Amended), Mu teaches a method of compensating for temperature changes in an array of memory cells (Figs. 1-3 and accompanying texts, a method of compensating for temperature changes in an array 204 of memory cells 204 in Fig. 1, Abstract and [0012]-[0015]), the method comprising: changing a threshold voltage of a selected memory cell in the array of memory cells to compensate for a change in an operating temperature (Figs. 1-2 and accompanying texts, changing a threshold voltage of a selected memory cell in the array 202 of memory cells 204 to compensate for a change in an operating temperature based on temperature-based bias information 132 of Fig. 1 and step 258 of Fig. 2).
            Mu does not specifically teach determining, using a look-up table, a variable in response to a change in an operating temperature; and changing a threshold voltage of a selected memory cell in the array of memory cells using the variable to compensate for the change in the operating temperature.
            Kim teaches a method comprising determining, using a look-up table, a variable in response to a change in an operating temperature; and changing a threshold voltage of a selected memory cell in the array of memory cells using the variable to compensate for the change in the operating temperature (Figs. 1-13 and accompanying texts, determining, using a look-up table in para. [0063] and in claims 8, 13, a variable in response to a change in an operating temperature T; and changing a threshold voltage V of a selected memory cell 106 in the array of memory cells of Figs. 2-3, using the variable to compensate for the change in the operating temperature T, as shown in Figs. . 7, 8, 10, and accompanying texts).
       Since Mu and Kim are both from the same field of memory device, the purpose disclosed by Kim would have been recognized in the pertinent art of Mu.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kim into the teaching of Mu for the purpose of providing method and apparatus for managing data in a memory device by 
        Regarding dependent claim 2, the combination of Wu and Kim teaches the method of claim 1, further comprising: measuring the operating temperature, wherein the operating temperature is within the array of memory cells (Mu, Fig. 2 and accompanying texts, step 256 of Fig. 2, and Kim, Fig. 13 and accompanying texts, steps 204 and 206 of Fig. 13).  
        Regarding dependent claim 3, the combination of Wu and Kim teaches the method of claim 1, wherein the changing comprises: applying a voltage to a substrate of the selected memory cell (Mu, Fig. 3 and accompanying texts, applying a voltage VB to a substrate via body node B 236 of the selected memory cell 210, [0023]-[0024]).  
        Regarding dependent claim 10, the combination of Wu and Kim teaches the method of claim 1, wherein the changing comprises: applying a positive voltage to a sourceline terminal of the selected memory cell (Mu, Fig. 3 and accompanying texts, applying a positive voltage VS to a source node S 232 of the selected memory cell 210, [0023]-[0024]).  
        Regarding dependent claim 11, the combination of Wu and Kim teaches the method of claim 10, wherein the positive voltage is a function of the operating temperature (Mu, Fig. 3 and accompanying texts, the positive voltage VS is a function of the operating temperature, [0023]-[0024]).    
        Regarding dependent claim 12, the combination of Wu and Kim teaches the method of claim 1, wherein the memory cells in the array of memory cells are non-volatile memory cells (Mu, the memory cells 202 in the array 204 of memory cells 202 of Fig. 1 are non-volatile memory cells, [0014]-[0015]).
Regarding dependent claim 13, the combination of Wu and Kim teaches the method of claim 12, wherein the non-volatile memory cells are split-gate flash memory cells (Mu, the non-volatile memory cells 202 in Fig. 1 are split-gate flash memory cells, [0003], [0015]).  
           Regarding dependent claim 15, the combination of Wu and Kim teaches the method of claim 2, wherein the measuring is performed by a temperature sensor (Mu, the measuring is performed by a temperature sensor 112 of Fig. 1, [0014]).
           Regarding independent claim 16 (Currently Amended), Mu teaches an analog memory system, comprising: an array of memory cells (Figs. 1-3 and accompanying texts, an analog memory system in Fig. 1 comprising: an array 204 of memory cells 202, [0012]-[0015]); and a temperature compensation block for changing a threshold voltage of a selected memory cell in the array of memory cells to compensate for a change in an operating temperature (Figs. 1-4 and accompanying texts, a temperature compensation block, e.g., temperature-based bias condition information 132 and bias voltage generator 150 of Fig. 1, for changing a threshold voltage of a selected memory cell in the array 202 of memory cells 204 to compensate for a change in an operating temperature as shown in step 258 of Fig. 2 and threshold voltages of the memory cells in Fig. 4, [0014]-[0027], [0031]-[0036]).  
         Mu does not specifically teach determine, using a look-up table, a variable in response to a change in an operating temperature; and to change a threshold voltage of a selected memory cell in the array of memory cells using the variable to compensate for the change in the operating temperature.
           Kim teaches a memory system comprising a temperature compensation block to determine a variable, using a look-up table, in response to a change in an operating temperature and to change a threshold voltage of a selected memory cell in the array of memory cells using the variable to compensate for the change in the operating temperature (Figs. 1-13 and accompanying texts, a temperature compensation block comprising temperature sensor 156 and voltage threshold adjustment circuit 158 in Fig. 9 to determine a variable, using 
       Since Mu and Kim are both from the same field of memory device, the purpose disclosed by Kim would have been recognized in the pertinent art of Mu.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kim into the teaching of Mu for the purpose of providing method and apparatus for managing data in a memory device by monitoring the memory cell/chip temperature and actively compensating for the temperature effect on the memory cells. Thus, an enhanced accuracy of the memory cell is achieved, by providing an appropriate voltage threshold to perform an access operation, the power consumption and wear of the memory cell are reduced, and the process throughput of the memory cell is improved.
         Regarding dependent claim 17, this claim recites substantially the same limitations that are performed by claim 15 above, and therefore it is rejected for the same reasons. 
         Regarding dependent claim 18, this claim recites substantially the same limitations that are performed by claim 3 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 19, this claim recites substantially the same limitations that are performed by claim 4 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 21, the combination of Wu and Kim teaches the analog memory system of claim 16, wherein the temperature compensation block performs the compensation for the change in the operating temperature by applying a voltage to a sourceline terminal of the selected memory cell (Mu, Figs. 1-4 and accompanying texts, the temperature compensation block, e.g., temperature-based bias condition information 132 and bias voltage generator 150 of Fig. 1, performs the compensation for the change in the operating temperature S to a sourceline terminal S of the selected memory cell 210 of Fig. 3, [0015], [0023]).
         Regarding dependent claim 23 (Currently Amended), the combination of Wu and Kim teaches the analog memory system of claim 21, wherein the voltage applied to the sourceline terminal is positive (Mu, Fig. 3 and accompanying texts, the voltage VS applied to the sourceline terminal S 232 is positive, [0023]-[0024]).
         Regarding dependent claim 24, this claim recites substantially the same limitations that are performed by claim 12 above, and therefore it is rejected for the same reasons. 
         Regarding dependent claim 25, this claim recites substantially the same limitations that are performed by claim 13 above, and therefore it is rejected for the same reasons.    
         Regarding independent claim 29 (Currently Amended), Mu teaches a method of compensating for cell current changes in an array of memory cells due to a change in an operating condition of the array (Figs. 1-3 and accompanying texts, a method of compensating for cell current changes based on adjusting bias conditions for memory cells in an array 204 of memory cells 202 in Fig. 1 due to a change in an operating condition of the array  204, Abstract and [0012]-[0015]), the method comprising: changing a substrate voltage of a selected memory cell in the array to compensate for the change in the operating condition (Figs. 1-4 and accompanying texts,  changing a substrate voltage VB via a body node B 236 of a selected memory cell 210 in the array 202 to compensate for the change in the operating condition, [0017], [0018], [0023], [0024], [0031]).
         Mu does not specifically teach determining, using a look-up table, a variable in response to the change in the operating condition; and changing a substrate voltage of a selected memory cell in the array using the variable to compensate for the change in the operating condition.
         Kim teaches a method comprising determining, using a look-up table, a variable in response to the change in the operating condition; and changing a substrate voltage of a 
        Since Mu and Kim are both from the same field of memory device, the purpose disclosed by Kim would have been recognized in the pertinent art of Mu.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kim into the teaching of Mu for the purpose of providing method and apparatus for managing data in a memory device by monitoring the memory cell/chip temperature and actively compensating for the temperature effect on the memory cells. Thus, an enhanced accuracy of the memory cell is achieved, by providing an appropriate voltage threshold to perform an access operation, the power consumption and wear of the memory cell are reduced, and the process throughput of the memory cell is improved.
         Regarding dependent claim 30, the combination of Wu and Kim teaches the method of claim 29, wherein the changing the substrate voltage changes a threshold voltage of the selected memory cell (Wu, Figs. 3-4 and accompanying texts, [0020]-[0021], [0027]-[0029]).
        Regarding dependent claim 33, the combination of Wu and Kim teaches the method of claim 29, wherein the memory cells in the array of memory cells are non-volatile memory cells (Wu, the memory cells 202 in the array 204 of memory cells 202 of Fig. 1 are non-volatile memory cells, [0014]-[0015]).  
         Regarding independent claim 34 (Currently Amended), Mu teaches a method of compensating for cell current changes in an array of memory cells due to a change in an operating condition of the array (Figs. 1-3 and accompanying texts, a method of compensating S applied to a source node S 232 of a selected memory cell 210 in the array 202 to compensate for the change in the operating condition, [0017], [0018], [0023], [0024], [0031]).
         Mu does not specifically teach determining, using a look-up table, a variable in response to the change in the operating condition; and changing a voltage applied to a sourceline terminal of a selected memory cell in the array using the variable to compensate for the change in the operating condition.
         Kim teaches a method comprising determining, using a look-up table, a variable in response to the change in the operating condition; and changing a voltage applied to a sourceline terminal of a selected memory cell in the array using the variable to compensate for the change in the operating condition (Figs. 1-13 and accompanying texts, determining, using a look-up table in para. [0063] and in claims 8, 13, a variable in response to a change in an operating condition due to temperature T; and changing a voltage applied to a sourceline terminal of a selected memory cell 106 in the array of memory cells of Figs. 2-3, using the variable to compensate for the change in the operating condition due to temperature T, as shown in Figs. 7, 8, 10, and accompanying texts).
        Since Mu and Kim are both from the same field of memory device, the purpose disclosed by Kim would have been recognized in the pertinent art of Mu.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kim into the teaching of Mu for the purpose of providing method and apparatus for managing data in a memory device by monitoring the memory cell/chip temperature and actively compensating for the temperature 
        Regarding dependent claim 35, this claim recites substantially the same limitations that are performed by claim 30 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 38, this claim recites substantially the same limitations that are performed by claim 33 above, and therefore it is rejected for the same reasons. 
        Regarding independent claim 39 (Currently Amended), Mu teaches a method of compensating for cell current changes in an array of memory cells due to a change in an operating condition of the array (Figs. 1-3 and accompanying texts, a method of compensating for cell current changes based on adjusting bias conditions for memory cells in an array 204 of memory cells 202 in Fig. 1 due to a change in an operating condition of the array 204, Abstract and [0012]-[0015]), the method comprising: changing a voltage applied to a control gate terminal of a selected memory cell in the array to compensate for the change in the operating condition (Figs. 1-4 and accompanying texts, changing a voltage VG applied to a control gate node G 230 of a selected memory cell 210 in the array 202 to compensate for the change in the operating condition, [0017], [0018], [0023], [0024], [0031]).
        Mu does not specifically teach determining, using a look-up table, a variable in response to the change in the operating condition; and changing a voltage applied to a control gate terminal of a selected memory cell in the array using the variable to compensate for the change in the operating condition.
        Kim teaches a method comprising determining, using a look-up table, a variable in response to the change in the operating condition; and changing a voltage applied to a control gate terminal of a selected memory cell in the array using the variable to compensate for the change in the operating condition (Figs. 1-13 and accompanying texts, determining, using a 
        Since Mu and Kim are both from the same field of memory device, the purpose disclosed by Kim would have been recognized in the pertinent art of Mu.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kim into the teaching of Mu for the purpose of providing method and apparatus for managing data in a memory device by monitoring the memory cell/chip temperature and actively compensating for the temperature effect on the memory cells. Thus, an enhanced accuracy of the memory cell is achieved, by providing an appropriate voltage threshold to perform an access operation, the power consumption and wear of the memory cell are reduced, and the process throughput of the memory cell is improved.
        Regarding dependent claim 40, this claim recites substantially the same limitations that are performed by claim 30 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 43, this claim recites substantially the same limitations that are performed by claim 33 above, and therefore it is rejected for the same reasons.      
  
15.    Claims 5, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Mu, in view of Kim, further in view of Shimogawa et al. (U.S. Patent 7940577, hereinafter “Shimogawa”, cited in the previous Office Action dated 11/30/2021). 
         Regarding dependent claims 5, 8, and 20, the combination of Mu and Kim teaches all the limitations of claims 1, 3, 16 and 18 above. Mu further teach the voltage applied to the substrate of the memory cell is a function of the operating temperature and can be adjusted 
         Shimogawa teaches a memory device wherein the voltage applied to the substrate of the memory cell is negative (Figs. 1, 14, and accompanying texts, the voltage Vsub applied to the substrate of the memory cell 2 of Fig. 1, is negative, e.g., Vsub < 0, as shown in Figs. 1, 14, and col. 15, lines 14-29).
        Since Mu, Kim and Shimogawa are from the same field of memory device, the purpose disclosed by Shimogawa would have been recognized in the pertinent arts of Mu and Kim.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Shimogawa into the teachings of Mu and Kim for the purpose of providing a memory system having a negative voltage applied to a substrate of   memory cell to minimize leakage current in the memory cell (Shimogawa, col.15, lines 14-29). 
        Regarding dependent claim 9, the combination of Mu, Kim and Shimogawa teaches the method of claim 8, wherein the negative voltage is a function of the operating temperature (Shimogawa, Figs. 14, 15, and accompanying texts, the negative voltage, e.g., Vsub<0, applied to the substrate of the memory cell, is a function of the operating temperature, as shown in Fig. 15, and col. 15, lines 14-29).

16.    Claims 6, 7, 27, 28, 31, 32, 36, 37, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over  Mu, in view of Kim, further in view of Choi et al. (U.S. Patent 10528643, hereinafter “Choi”, cited in the previous Office Action dated 11/30/2021). 
         Regarding dependent claims 6, 27, 31, 32, 36, 37, 41 and 42, the combination of Wu and Kim teaches all the limitations of claims 1, 16, 29, 34 and 39 above except for wherein the memory array is part of a neural network (as recited in claims 6, 27, 31, 36 and 41), and 
         Choi teaches a memory device wherein the memory array is part of a neural network (Figs. 1A, 2A, and accompanying texts, the memory array core 110 of Fig. 1A is part of a neural network 200 of Fig. 2A, col. 8, lines 1-5), and wherein the memory array is part of an analog memory system (Figs. 1A, 2A, 3A, and accompanying texts, the memory array core 110 is part of an analog memory system based on analog memory cell currents from each memory cell 352 in Fig. 3A, col. 12, lines 10-27).
         Since Mu, Kim and Choi are from the same field of memory device, the purpose disclosed by Choi would have been recognized in the pertinent arts of Mu and Kim.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Choi into the teachings of Mu and Kim for the purpose of providing a memory system having memory cells to be used to perform vector/matrix multiplication in a neuromorphic computing system which may be used to implement an artificial neural network (Choi, col. 2, lines 7-12). 
        Regarding dependent claims 7 and 28, the combination of Mu, Kim and Choi teaches wherein the memory array is a vector-by-matrix multiplication array (Choi, Abstract, col. 2, line 1 to col. 4, line 16).

17.   Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, in view of Kim, further in view of Fan et al. (U.S. Patent 6747310, hereinafter “Fan”, cited in the previous Office Action dated 11/30/2021). 
         Regarding dependent claims 14 and 26, the combination of Wu and Kim teaches all the limitations of claims 1, 12, 16 and 24 above except for wherein the non-volatile memory cells are stacked-gate flash memory cells. 

         Since Mu, Kim and Fan are from the same field of non-volatile memory device, the purpose disclosed by Fan would have been recognized in the pertinent arts of Mu and Kim.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Fan into the teachings of Mu and Kim for the purpose of providing a non-volatile memory device having a stacked-gate flash memory cell structure with a control gate and a floating gate, and a separate erase gate to provide a memory cell which is very small in size and to provide enhanced programming and erase performance (Fan, col. 1, line 66 to col. 2, line 2). 

Conclusion
18.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TRI M HOANG/Primary Examiner, Art Unit 2827